IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



STATE OF DELAWARE,                 )
                                   )
                                   )
     v.                            )      ID. No. 1909006430
                                   )
                                   )
BRANDON HOLMES                     )


                         Submitted: September 9, 2022
                          Decided: September 9, 2022
                  Written Opinion Issued: September 20, 2022

                 MEMORANDUM OPINION AND ORDER


            Upon Defendant Brandon Holmes’s Motion to Suppress,
                                DENIED.




Daniel B. McBride, Esquire, Deputy Attorney General, DEPARTMENT OF JUSTICE,
Wilmington, Delaware, for the State of Delaware.

Eugene J. Maurer, Jr., Esquire, EUGENE J. MAURER, JR., P.A., Wilmington,
Delaware, Stephen P. Patrizio, Esq., DRANOFF AND PATRIZIO, P.C., Philadelphia,
Pennsylvania, for Mr. Holmes.




WALLACE, J.
                I. FACTUAL AND PROCEDURAL BACKGROUND

       On July 17, 2019, Delaware State Police (“DSP”) officers responded to a

midday shooting inside the Market Street Grill located at 4304 North Market Street

in Wilmington.1 Two men—Daqwan Riley and Defendant Brandon Holmes—had

been shot there.2 Both men had left via private transport for Christiana Care’s

Wilmington emergency room before the police arrived; that arrival was about four

minutes after a 911 call had been received.3

       When DSP detectives arrived at the Market Street Grill, they learned the

witnesses present during the shooting were Roderick Millwood, the restaurant

manager, and two restaurant employees, Danielle White and Jonathon Kornegay.4

After interviewing the restaurant employees, and observing large amounts of blood

on the dining room floor, it was determined that the shooting occurred inside the

restaurant’s public dining area.5          The detectives were also informed that the




1
    Suppression Hr’g Tr. at 106, State v. Brandon Holmes, ID No. 1909006430 (Del. Super. Ct.
July 8, 2022) (D.I. 68) (hereinafter “Hr’g Tr.”); State’s Resp., Oct. 20, 2021 (D.I. 53), Ex. C
(Search Warrant Application and Affidavit) (hereinafter “Search Warrant”) ¶ 2; Def.’s Mot. to
Suppress ¶ 1, July 8, 2021 (D.I. 43); State’s Resp. ¶¶ 1-2.
2
    Hr’g Tr. at 107; Def.’s Mot. to Suppress ¶ 1; State’s Resp. ¶¶ 1-2.
3
    State’s Resp. ¶¶ 1-2; see Def.’s Mot. to Suppress ¶ 1; Search Warrant ¶ 2. The restaurant’s
surveillance system reflects that the shooting occurred at 2:45 p.m and both parties seem to agree
that the police responded at approximately 2:49 p.m.
4
    State’s Resp. ¶ 2; Hr’g Tr. at 53, 99; Search Warrant ¶ 2; see Hr’g Tr. at 149-50.
5
    State’s Resp. ¶¶ 1-2; Def.’s Mot. to Suppress ¶ 1; see Hr’g. Tr. at 112-13.

                                                -2-
restaurant had a surveillance system equipped with several interior and exterior

cameras that likely captured footage of the shooting and images its perpetrator(s).6

           At some point during the initial on-scene investigation, Rashan Jason Baul—

a purported co-owner of the Market Street Grill—arrived at the restaurant.7 Mr. Baul

contacted Delaware Camera Systems Inc., the company that installed the Grill’s

surveillance equipment, and requested that technicians come to the restaurant and

assist detectives with reviewing and recovering the surveillance footage.8

           With the help of the Delaware Camera Systems’ technicians, DSP detectives

were able to watch the surveillance footage on video monitors at the restaurant and

download data onto a DSP-owned external hard drive.9 Because they weren’t

convinced the footage “successful[ly] transfer[red],” the police also took the

surveillance system’s hard drive as a backup.10 Soon thereafter, a detective assisting

the lead investigators applied for and obtained a search warrant before the hi-tech




6
     Hr’g Tr. at 111-12.
7
     Id. at 25. According to a State of Delaware business license application, Mr. Baul and a Duane
Holmes (identified at the hearing as Brnadon Holmes’s mother), are co-owners of the restaurant.
Id., State’s Ex. 2 (Business License Application). Mr. Baul and Ms. Holmes are also the named
tenants in the restaurant lease agreement. Id., Def.’s Ex. 1 (Lease Agreement). Despite this, Mr.
Holmes contends that he is a part-owner—if not sole owner—of the Market Street Grill. See Def.’s
Mot. to Suppress ¶ 8. As revealed below, the Court need not definitively determine the
“ownership” of the restaurant to resolve this motion.
8
     Hr’g Tr. at 25-26, 139.
9
     Id. at 114-16.
10
     Id.

                                               -3-
forensics detectives accessed the restaurant footage stored on the collected hard

drive.11

           The search warrant’s supporting affidavit describes what the detectives

observed on the surveillance recording’s playback while at the restaurant.12 The

shooter is described as entering the restaurant, briefly looking at a menu, and then

pulling a handgun from his vest and shooting both Messrs. Holmes and Riley at close

range.13 The shooter appeared to be clad in “a construction helmet, sunglasses and

a traffic control style shirt.”14 After shooting the two victims, the assailant “calmly

exited” the restaurant.15

           It wasn’t until after rewatching the surveillance recording several times that

detectives noticed Mr. Holmes sat up and got to his knees just after being shot.16

Mr. Holmes is then observed gesturing to Mr. Millwood and Ms. White. Despite

multiple gunshot wounds and profuse bleeding, Mr. Holmes is able to stand with

Ms. White’s assistance. Once standing, Mr. Holmes then appears to remove a

handgun from his waistband and hand it off to Mr. Millwood, who then gave it to




11
     Hr’g Tr. at 116-17.
12
     See Search Warrant ¶ 6.
13
     Id.
14
     Id.
15
     Id.
16
     Hr’g Tr. at 154-55; State’s Resp. ¶ 5.

                                              -4-
Mr. Kornegay.17 Mr. Kornegay is seen walking towards and into the employee

bathroom, where he emerges seconds later emptyhanded.18 Finally, Mr. Millwood

is observed assisting Mr. Holmes exit the restaurant.19

           Within a week of the shooting, the police returned to the Market Street Grill

to execute a search warrant in hopes of finding the handgun they believe they saw

Mr. Holmes pass off. Their search came up empty.20

           Mr. Holmes has been indicted on the following felony charges: one count of

Possession of a Firearm by a Person Prohibited (“PFBPP”); one count of Tampering

with Physical Evidence; and one count of Conspiracy Second Degree.21 The trial of

those charges is set to begin today. And this is the Court’s written decision on

Mr. Holmes’s motion to suppress the Market Street Grill surveillance footage.

                               II. PARTIES’ CONTENTIONS

     A. MR. HOLMES’S MOTION TO SUPPRESS

           Mr. Holmes seeks to exclude all evidence obtained from the restaurant’s

surveillance footage.22 He initially raised three challenges, but after the suppression




17
     State’s Resp. ¶ 5.
18
     Id.
19
     Id.
20
     Id. ¶ 6.
21
     Indictment, Sept. 16, 2019 (D.I. 1).
22
     Def.’s Mot. to Suppress at 1.

                                            -5-
hearing, he narrowed that to two.23 First, Mr. Holmes argues that the detectives’

initial, on-scene watching of the surveillance footage was an illegal search or seizure

because that viewing was conducted without a warrant and unsupported by exigent

circumstances.24 Second, Mr. Holmes argues the subsequent surveillance video

search warrant lacked temporal limitations, thereby constituting an impermissible

“general warrant.”25

     B. THE STATE’S OPPOSITION

        First, the State contends that Mr. Baul gave the detectives valid permission to

collect the surveillance footage.26

        Second, the State asserts that the search warrant for the surveillance system

was valid because temporal limitations were included as the affiant noted a 30-day

timespan in relation to the investigation, i.e., the surveillance system only stores a

maximum of one-month’s worth of data at a time.27

        In its supplemental briefing, the State makes two additional arguments. Third,

that—if a search or seizure occurred—the immediate warrantless watch of the


23
   At the suppression hearing, his counsel confirmed that Mr. Holmes is not pursuing the Franks
issue he first posited. Hr’g Tr. at 65; see generally Franks v. Delaware, 438 U.S. 154 (1978)
(allowing a criminal defendant to challenge evidence collected on the basis of a warrant granted
on false statements of facts).
24
     Def.’s Mot. to Suppress ¶¶ 7-10.
25
     Id. ¶¶ 16-20.
26
     State’s Resp. ¶¶ 15-16.
27
     Id. ¶¶ 17-19.

                                              -6-
surveillance footage at the Market Street Grill was valid under the emergency

doctrine exception to the warrant requirement.28 And last, that Mr. Baul’s actions

were more than mere consent—he proactively volunteered the surveillance footage

to the detectives.29

        The State initially argued that Mr. Holmes lacked standing to challenge the

collection of the surveillance footage because he failed to demonstrate a personal

connection or actual expectation of privacy in the restaurant’s surveillance system.30

In supplemental briefing, the State said it was no longer contesting Mr. Holmes’s

standing.31      Given this concession, the Court presumes without deciding that

Mr. Holmes has sufficient standing to bring his challenge.

                                III. STANDARD OF REVIEW

        Mr. Holmes’s Motion to Suppress challenges what he terms: (1) a warrantless

search and seizure—the immediate on-scene viewing of Market Street Grill’s dining

room surveillance footage and subsequent collection of the digital drive containing

that video; and (2) a search for which a subsequent warrant had been issued—the

later viewing and collection of the shooting footage from that digital drive by hi-tech




28
     State’s Supp. Resp. ¶ 15, Aug. 31, 2022 (D.I. 71).
29
     State’s Supp. Resp. ¶¶ 3-5.
30
     State’s Resp. ¶¶ 9-14.
31
     State’s Supp. Resp. ¶ 2.

                                                -7-
forensics detectives. As each arguably invokes a different standard of review, the

respective challenges will be analyzed accordingly.

     A. MOTION TO SUPPRESS – WARRANTLESS SEARCH OR SEIZURE

        The United States and Delaware Constitutions guarantee protection from

“unreasonable searches and seizures” by government actors.32 On a defendant’s

motion to suppress evidence that was obtained without a warrant, the State must

substantiate the propriety of the challenged intrusion by a preponderance of the

evidence.33 To do so, the State must establish that “the challenged seizure comported

with the rights guaranteed by the United States Constitution, the Delaware

Constitution, and relevant statutes.”34

        As a general matter, “[a] warrantless search [or] seizure is presumptively

unreasonable, subject to certain exceptions.”35               And while it is a rather odd

circumstance that instigates Mr. Holmes’s challenge here—i.e., the immediate on-

scene police investigation of his victimization where the police watched and seized

a recording of that very crime, which also happened to include evidence of Mr.




32
     U.S. CONST. amend. IV; DEL. CONST. art. I, § 6.
33
   State v. Henderson, 906 A.2d 232, 235 (Del. Super. Ct. 2005) (citing Hunter v. State, 783 A.2d
558, 560 (Del. 2001)).
34
   State v. Roundtree, 2017 WL 4457207, at *2 (Del. Super. Ct. Oct 4, 2017) (citing State v.
Lambert, 2015 WL 3897810, at *3 (Del. Super. Ct. June 22, 2015), aff’d 149 A.3d 227 (Del.
2016)).
35
     Id. (citing State v. Hedley, 593 A.2d 576, 582 (Del. Super. Ct. 1990)).

                                                 -8-
Holmes’s own illegal gun possession—some of those exceptions, directly or by

analogy, do apply and assist in the analysis here.

         1. Exigent Circumstances – The Emergency Exception Doctrine

        Delaware courts recognize the emergency exception doctrine as but one

species of exigent circumstances;36 this exception permits an otherwise disallowed

intrusion if there is an immediate need for the assistance of police.37 A warrantless

intrusion is lawful under the emergency doctrine if the State can establish that:

        (1) The police must have reasonable grounds to believe that there is an
        emergency at hand and an immediate need for their assistance for the
        protection of life or property. (2) The search must not be primarily
        motivated by intent to arrest and seize evidence. (3) There must be some
        reasonable basis, approximating probable cause, to associate the
        emergency with the area or place to be searched.38

To be valid, the search (or, here, seizure) must have a direct relationship between

that intruded upon place (or, here, item) and the emergency.39

        2. Plain View

        Another well- and long-accepted exception is the plain view doctrine, which

allows officers to seize evidence in their direct observation.40 A warrantless seizure

is valid under the plain view doctrine if the State can establish that: “(1) the officer


36
     See Hall v. State, 14 A.3d 512, 515-18 (Del. 2011).
37
     Roundtree, 2017 WL 4457207, at *2 (citing Guererri v. State, 922 A.2d 403, 406 (Del. 2007)).
38
     Guererri, 922 A.2d at 406.
39
     See Roundtree, 2017 WL 4457207, at *3.
40
     Hardin v. State, 844 A.2d 982, 985 (Del. 2004).

                                                -9-
is lawfully in a position to observe the [item], (2) the item’s evidentiary value is

immediately apparent, and (3) the officer has a lawful right of access to the item.”41

        3. Consent

        Yet one more recognized exception to the warrant requirement is for searches

conducted pursuant to valid consent.42 To be valid, consent must be voluntary—

whether express or implied43—and the consenting individual must have the authority

to grant the consent.44 “Third party authority to consent to a search must include

both possession and equal or greater control, vis-à-vis the owner, over the area to be

searched.”45

        “[A] third party’s consent to a warrantless search cannot be implied from a

mere property interest, since the authority justifying such consent is not derived from

the law of property. Rather, it rests on mutual use of the property by persons

generally having joint access or control for most purposes[.]” 46 Upholding this


41
    McDougal v. State, 2015 WL 7272051, at *2 (Del. Nov. 16, 2015) (quoting Hardin, 844 A.2d
at 985). Although that case law uses the term “contraband” in addition to “item,” that is of no
moment as both concern seizing that which has obvious immediate evidentiary value, whether that
seized is an illegal narcotic or a digital recording.
42
   Scott v. State, 672 A.2d 550, 552 (Del. 1996) (citing Schneckloth v. Bustamonte, 412 U.S.
218, 221-22 (1973)).
43
   Cooke v. State, 977 A.2d 803, 855 (Del. 2009) (“Consent may be express or implied, but this
waiver of Fourth Amendment rights need not be knowing and intelligent.” (citing Schneckloth,
412 U.S. at 241)).
44
     Id. (citing United States v. Matlock, 415 U.S. 164, 171 (1974)).
45
     Scott, 672 A.2d at 552 (citing Ledda v. State, 564 A.2d 1125, 1128 (Del. 1989)).
46
   State v. Passerin, 449 A.2d 192, 197 (Del. 1982) (citation omitted); see also State v.
Devonshire, 2004 WL 94724, at *1 (Del. Super. Ct. Jan. 20, 2004) (explaining that Delaware’s
                                                -10-
principle in DeShields v. State, the Delaware Supreme Court explained: “Police may

conduct a warrantless search if consent is obtained from a third party who possesses

common authority over or other sufficient relationship to the premises or effects

sought to be inspected.”47 Common authority is a factual question requiring the trial

court to determine:

           the use of the property by persons generally having joint access or
           control for most purposes, so that it is reasonable to recognize that any
           of the co-inhabitants has the right to permit the inspection in his own
           right and that others have assumed the risk that one of their number
           might permit the common area to be searched.48

           Thus, one “who shares common authority over otherwise private space

assumes the risk that the other person will allow in unwanted people.”49

           Delaware and federal authorities are in sync with respect to third-party

consent based on actual authority.50 However, the consent of a third-party with

apparent authority—that is simply appearing to have authority—is invalid unless

actual consent is found.51 Just like a search or seizure conducted pursuant to an


consent exception is generally narrow and doesn’t recognize a good faith exception to its
Constitutional search warrant requirement (citing Dorsey v. State, 761 A.2d 807, 819-20 (Del.
2000))).
47
     534 A.2d 630, 643 (Del. 1987).
48
     Id. (emphasis added) (citation omitted); see Donald v. State, 903 A.2d 315, 320 (2006).
49
     Devonshire, 2004 WL 94724, at *3.
50
     Id.
51
    Id. at *4 (holding that a house-sitter generally has actual authority to allow visitors into a home;
however, the house-sitter didn’t have common authority over the defendant’s bedroom to consent
to a search thereof. Despite the house-sitter’s limited permission to enter the bedroom for
incidental purposes, she lacked apparent authority to consent to its search because she “appeared
                                                 -11-
invalid warrant cannot stand, one occurring “under the consent exception to the

warrant requirement cannot be valid unless valid consent is actually present.”52

         When determining whether consent was given voluntarily, courts consider

         the totality of the circumstances surrounding the consent, including (1)
         knowledge of the constitutional right to refuse consent; (2) age,
         intelligence, education, and language ability; (3) the degree to which
         the individual cooperates with police; and (4) the length of detention
         and the nature of questioning, including the use of physical punishment
         or other coercive police behavior.53

     B. MOTION TO SUPPRESS – WARRANT CHALLENGES

         On a motion to suppress contesting the validity of a search warrant, the

defendant shoulders the burden of establishing that the challenged search or seizure

was unlawful.54 The Delaware Constitution provides that a search warrant may be

issued only upon a showing of probable cause.55

         “It is well-settled that the Court must employ a ‘four-corners’ test to determine

whether an application for a warrant demonstrates probable cause.”56 Under the test,



to be no more than what she was, a temporary house sitter.” Thus, her apparent authority to consent
was trumped by her lack of actual authority, and the search was deemed invalid.).
52
     Id. at *6.
53
     Cooke, 977 A.2d at 855 (citation omitted).
54
     State v. Sisson, 883 A.2d 868, 875 (Del. Super. Ct. 2005) (internal citations omitted).
55
    See DEL. CONST. art. I, § 6 (“The people shall be secure in their persons, houses, papers and
possessions, from unreasonable searches and seizures; and no warrant to search any place, or to
seize any person or thing, shall issue without describing them as particularly as may be; nor then,
unless there be probable cause supported by oath or affirmation.”).
56
     Sisson, 883 A.2d at 876 (citing Pierson v. State, 338 A.2d 571, 573 (Del. 1975)).

                                                  -12-
a reviewing court must discern whether the supporting affidavit “set[s] forth

sufficient facts on its face for a judicial officer to form a reasonable belief that an

offense has been committed and that seizable property would be found in a particular

place.”57 In addition to being “supported by probable cause,” a search warrant must

“be as particular as possible.”58 Specifically, “[t]he warrant must describe the things

to be searched with sufficient particularity and be no broader than the probable cause

on which it is based.”59

         The judicial officer who made the initial finding of probable cause is owed

great deference, and such a finding won’t be “invalidated by a hypertechnical, rather

than a common sense, interpretation” of the affidavit.60 The reviewing court must

view the application “as a whole and not on the basis of its separate allegations.”61




57
     Id. (internal quotations and citations omitted).
58
     Taylor v. State, 260 A.3d 602, 613 (Del. 2021).
59
    Wheeler v. State, 135 A.3d 282, 299 (Del. 2016) (citation omitted); see Taylor, 260 A.3d at
616 (rejecting warrant as not sufficiently limited because it “authorized a search of ‘any and all
data’ on the smartphones[,]” instead of “limit[ing it] to smartphone data tied specifically to the
probable cause supporting the warrant”).
60
    Cooper v. State, 228 A.3d 399, 404 (Del. 2020) (quoting Jensen v. State, 482 A.2d 105, 111
(Del. 1984)). See Carroll v. United States, 267 U.S. 132, 146 (1925) (“The Constitution does not
forbid search, as some parties contend, but it does forbid unreasonable search.”).
61
     Jensen, 482 A.2d at 111 (citations omitted).

                                                 -13-
                                       IV. DISCUSSION

     MR. HOLMES CERTAINLY WAS THE VICTIM OF A SHOOTING, BUT
     NOT OF ANY DISCERNIBLE CONSTITUTIONAL VIOLATION
     PERPETRATED BY THE POLICE TRYING TO SOLVE THAT CRIME.

      A. THE IMMEDIATE ON-SCENE VIEWING AND COLLECTION OF THE
         MARKET STREET GRILL SURVEILLANCE FOOTAGE WAS EMINENTLY
         REASONABLE.

         As a starting point, again, the United States and Delaware Constitutions afford

protection from “unreasonable searches and seizures.”62 Both guarantee that one’s

“persons, houses, papers, and effects,” will not be subject to certain government

intrusion.63 But as the text of both make clear, it is only an unreasonable search or

seizure that violates one’s rights.

         An unreasonable search or seizure, under both Constitutions, occurs if (1) an

“‘individual manifested a subjective expectation of privacy in the object of the

challenged search,’ and [(2)] ‘society [is] willing to recognize that expectation as

reasonable.’”64 But “[w]hat a person knowingly exposes to the public, even in his

own home or office, is not a subject of Fourth Amendment protection.”65 This test,




62
      U.S. CONST. amend. IV; DEL. CONST. art. I, § 6.
63
   U.S. CONST. amend. IV; DEL. CONST. art. I, § 6 (protecting “persons, houses, papers and
possessions”).
64
   Everett v. State, 186 A.3d 1224, 1229 (Del. 2018) (addition in original) (quoting Kyllo v.
United States, 533 U.S. 27, 33 (2001)).
65
      Katz v. United States, 389 U.S. 347, 351 (1967).

                                                -14-
first recognized in Katz v. United States,66 requires that both parts—subjective

expectation of privacy, a factual inquiry, and objective societal expectation, more of

a legal inquiry—be satisfied.67

           These concepts provide an important backdrop to resolving this particular

challenge, where the recorded activity occurred in what was, at the time, in a wholly

public place.        One might rightly wonder whether the investigating officers’

immediate on-scene watching and collection of the restaurant’s surveillance

implicate the Fourth Amendment or Article One, Section Six at all. And one can

easily reject Mr. Holmes’s proposition that without first obtaining a warrant, the

police immediately responding to the Market Street Grill should have never entered

the business’s office, watched the recorded footage of the shooting that had just

occurred there, nor collected that recording as evidence.

           Perhaps upon trying to fit this challenged police activity into a constitutional

framework, one could stretch to assume the first prong of Katz might be met, but

likely not the second. That is because society recognizes no objective reasonable

expectation of privacy in readily observable activity occurring in the public dining




66
     Id.
67
     Everett, 186 A.3d at 1229; State v. Howard, 728 A.2d 1178, 1181 (Del. Super. Ct. 1998).

                                              -15-
area of a restaurant during regular business hours.68 So it is hard to fathom, under

these circumstances, that the recording of such would warrant the level of protection

Mr. Holmes now tries to attach to it.

        As the United States Supreme Court has explained, there is no Fourth

Amendment protection for what a person exposes to the public.69                         Here, the

surveillance footage captured the dining area of a restaurant, which was open to the

public.70 It was in fact this public access of the restaurant that allowed the shooter

to enter.71 Anyone was free to enter or exit that dining area and watch what was

going on there. Mr. Holmes suggests that he sought to “preserve as private”72 the

area where the shooting occurred and his discard of his own gun (or more aptly the

recording of such), but it is important to recall that this part of the restaurant was

held open to the public even if the recording of its goings-on was not.

        And because the test is objective, in that it asks what society’s expectation is,

common sense would dictate that it matters not the purpose Mr. Holmes had when

recording what the restaurant’s surveillance camera detected; what matters is



68
    Smith v. Bd. of Cty. Comm’r for Cty. of Otero, N.M., 316 Fed. Appx. 786, 789 (10th Cir. 2009)
(affirming the district court’s finding that the appellant restaurant owners “retain[] no reasonable
expectation of privacy in the public areas of their restaurant”).
69
     Katz, 389 U.S. at 351.
70
     See Hr’g Tr. at 152.
71
     See id.
72
     Katz, 389 U.S. at 351.

                                               -16-
whether there is a reasonable expectation of privacy in what is recorded on it. There

isn’t.

         So at this very first stage, it is hard to glean how Mr. Holmes establishes that

he both has a subjective expectation of privacy in the recording and there existed an

objectively reasonable societal expectation of privacy therein such that any

warrantless seizure thereof, in these particular circumstances, would be

unreasonable.73       And application of some of the concepts mentioned earlier

demonstrates just why that is so.

     B. IMMEDIATE INVESTIGATION OF MR. HOLMES’S SHOOTING AND POSSIBLE
        IDENTIFICATION OF HIS ASSAILANT PRESENTED EXIGENT CIRCUMSTANCES.

         Under the emergency doctrine, police may conduct what might otherwise be

deemed an illegal entry, search, or seizure where “there is an immediate need for the

assistance of police to protect life or property.”74 When challenged, the State must

establish that a direct relationship existed between the area searched (or the item

seized) and the emergency.75

         No doubt, the events that transpired here—a spontaneous, unprovoked,

daytime shooting inside of a restaurant, with the fleeing shooter still at large—is an




73
     Everett v. State, 186 A.3d 1224, 1229 (Del. 2018).
74
     Roundtree, 2017 WL 4457207, at *2 (citing Guererri, 922 A.2d at 406).
75
     Guererri, 922 A.2d at 407.

                                               -17-
exigent circumstance requiring “immediate need for the assistance of police to

protect life or property.”76

         The police responded to the Market Street Grill to investigate a shooting at

2:49 p.m. Based on the surveillance system’s real-time clock, the shooting occurred

at 2:45 p.m. So, police were on the scene almost immediately, arriving four minutes

after the shots were fired.77

         Once on scene, police observed large pools of blood inside the restaurant’s

dining room and were informed there were both internal and external surveillance

cameras.78 Knowing that the shooter—who discharged a firearm and seriously

injured two men four minutes prior to their arrival—was still at large, the detectives’

otherwise warrantless entry into the back office of the restaurant to watch the

surveillance footage was directly related to their need to both understand what had

just occurred there and immediately identify and apprehend the offender.79 An at-

large shooter surely is a circumstance requiring immediate police action to protect

life or property.80




76
     Roundtree, 2017 WL 4457207, at *2 (citing Guererri, 922 A.2d at 406).
77
     See State’s Resp. ¶¶ 2, 4.
78
     Id. ¶ 2.
79
     Hr’g Tr. at 108-09.
80
    See, e.g., Dixon v. State, 996 A.2d 1271, 1278-79 (Del. 2010) (contents of a 911 call were non-
testimonial because exchange therein “was necessary to resolve a present emergency . . . [and] that
was true even of the operator’s effort to establish the identity of the assailant”) (cleaned up).
                                               -18-
        Given the mere minutes that had passed between the shooter fleeing and police

responding, an ongoing emergency requiring immediate police attention was indeed

present. Under any reasonable view of the situation, the police were right that

unnecessary delay in accessing the surveillance system and viewing its recording

might have frustrated legitimate police objectives, further endangered others, and

allowed more distance between the shooter and investigators. Mr. Holmes is simply

mistaken that because “the crime had been completed and the suspect had escaped”

the scene there was no urgency to getting to the restaurant’s recording.81 Quite to

the contrary, the completed crime resulting in serious bodily injury and the gunman’s

then at-large status is exactly the circumstance that made the warrantless review of

the surveillance tape vital.82

        Exigent circumstances were manifest here, and the police were justified in

promptly watching the restaurant’s recording to, at the very least, aid in the imminent

apprehension of a fleeing shooter.




81
     Def.’s Mot. to Suppress ¶ 10.
82
     Indeed, other courts have recognized the exigency of seizing and securing surveillance footage
that might have recorded a crime or critical evidence thereof because of the nature of recording
technology itself. Rameriz v. State, 174 N.E.3d 181, 188-90 (Ind. 2021) (finding exigent
circumstances existed to seize the recording device of an external security camera while executing
“a search warrant to photograph/videotape [the defendant’s] parents’ property” since the officers
reasonably believed “the recorder contained ‘potentially fleeting evidence’ that was ‘clearly
critical to the investigation”); People v. Tran, 255 Cal.Rptr.3d 26, 32-35 (Cal. Ct. App. 2019)
(finding exigent circumstances existed to seize the defendant’s dash camera, since it was clear that
camera contained evidence which could be destroyed either intentionally or inadvertently).

                                               -19-
     C. THE PLAIN VIEW DOCTRINE ALSO SUPPORTS THE COLLECTION OF THE
        DIGITAL DRIVE CONTAINING THE RECORDING OF MR. HOLMES SHOOTING.
        Once the police knew there was recorded surveillance footage that likely

captured the shooting—whether they had viewed its contents on-scene or not—that

footage could be lawfully seized as an item in plain view.83 A warrantless search is

valid under the plain view doctrine if the State can establish that: “(1) the officer is

lawfully in a position to observe the [item], (2) the item’s evidentiary value is

immediately apparent, and (3) the officer has a lawful right of access to the item.”84

        It is indisputable that the police were lawfully in a position to observe the

recording devices—both cameras in the dining room and recorder in the office—

while securing and investigating the scene (that being the whole of the Market Street

Grill) of what clearly was an attempted homicide. No doubt, the police had a lawful

right of access to any of the on-scene physical evidence of that crime. And even

without knowing its specific contents, the digital drive’s evidentiary value was

immediately apparent. Common sense would tell any investigator that the digital

device had as much evidentiary value, if not more, than fingerprints lifted, blood

stains photographed and swabbed, shell casings collected, or projectiles dug out of

a wall. As did those other forms of physical evidence, the hard drive just needed a

bit more processing to uncover its full evidentiary worth.


83
     Hardin, 844 A.2d at 985.
84
     McDougal, 2015 WL 7272051, at *2 (quoting Hardin, 844 A.2d at 985).

                                            -20-
        That said, the on-scene viewing of the footage on that drive—which the Court

has already deemed valid—revealed that it had captured the shooting as it occurred.85

While Mr. Holmes dauntlessly insists otherwise, there is likely no more prized

evidence than a real-time recording of a crime like this as it occurs. Any argument

contesting the immediately apparent evidentiary value of the footage of the shooting

and its proximate surroundings is fallacious.

        The collection of the Market Street Grill’s surveillance hard drive was

permissible under the plain view doctrine.

     D. THE POLICE HAD VALID CONSENT TO VIEW                   AND   COLLECT    THE
        RESTAURANT’S SURVEILLANCE RECORDING.

        In addition to the above, the police also had valid consent to view and seize

the hard drive containing the surveillance footage; that consent being granted by

Mr. Baul.

        The credible evidence demonstrates that Mr. Baul would be considered at least

a part owner or controller of the Market Street Grill property. While Messrs. Holmes

and Baul both downplayed Mr. Baul’s involvement there,86 the facts demonstrate

sufficient acts and control for anyone to deem Mr. Baul able to grant valid consent

to the collection of the property’s surveillance footage.




85
     Hr’g Tr. at 115, 150.
86
     Hr’g Tr. at 37-41, 78; State’s Hrg. Ex 2.

                                                 -21-
         Mr. Baul signed the restaurant’s lease agreement.87 He had access to the

restaurant’s bank account such that he would sometimes write checks from the

restaurant to pay for services rendered.88 Mr. Baul’s name was on the restaurant’s

state business license.89 And the provider who installed the Market Street Grill’s

surveillance system, Art Wheeler a.k.a. “the camera guy,” averred that he believed

Mr. Baul was an owner of the business.90 Given all this, the Court finds Mr. Baul

had common authority over or other sufficient relationship to the restaurant and its

effects—including the surveillance system.

         Now, Mr. Holmes says that the police were at some point told by Mr. Baul

that he was not “an owner” of the Market Street Grill. So, according to Mr. Holmes,

even if Mr. Baul had given his consent to collect the restaurant’s surveillance

footage, that consent was not valid.91 But in Mr. Holmes’s supplemental brief92 he

admits that it was only after police viewed the footage on-scene and collected the

surveillance system’s hard drive that a detective spoke to Mr. Baul in any detail.93


87
     Hr’g Tr. at 35-36.
88
     Id. at 31, 62.
89
     Id. at 38-40; State’s Hr’g Ex. 2.
90
     Id. at 22, 50-51, 78; Joint Hr’g Ex. 2 (Affidavit of Art Wheeler).
91
     Def.’s Supp. Br. ¶¶ 1-2, Aug. 15, 2022 (D.I. 70).
92
   Mr. Holmes submitted both a supplemental brief and an additional reply to the State’s
supplemental brief. The Court ordered only one post-hearing filing for each side. See Hr’g Tr. at
160; see also D.I. 67. That notwithstanding, to be complete, the Court has fully considered Mr.
Holmes’s unsolicited reply.
93
     Def.’s Supp. Br. ¶ 2; Hr’g Tr. at 27-29.

                                                -22-
This timing is important because when police collected the hard drive they were

operating under the very reasonable understanding that Mr. Baul had actual authority

to consent to the viewing and seizure of the surveillance footage.94

         Mr. Baul arrived at the restaurant shortly after the shooting occurred and

cooperated with, no, was insisting that, the police should get the video to “find out

who did this.”95 And so Mr. Baul, of his own accord—not necessarily because of

any police prompting—initiated a call to Delaware Camera Systems to send

technicians to help police obtain the recorded surveillance.96 Given the totality of

credible evidence of Mr. Baul’s involvement with the Market Street Grill’s business

structure, initial setup, and ongoing operations, the Court finds he had actual

authority to consent. Indeed, Mr. Holmes himself had imbued him with such

authority.97


94
     Id. at 114.
95
     Id. at 25-26, 45-46, 51, 128-29, 139.
96
     Id. at 25-26, 128-29, 139.
97
       THE COURT:        Okay. And from what you had said, the reason you put Mr. Baul
                         on all these things is basically you trusted him with your business?
       MR. HOLMES:       Yes.
       THE COURT:         You trusted him –
       MR. HOLMES:       Yes.
       THE COURT:         -- financially? You trusted him to be on the lease? You trusted
                          him with the surveillance stuff?
       MR. HOLMES:       Yeah.
     Id. at 97-98.

                                               -23-
          So, though Mr. Baul testified that he was never expressly asked by the police

if he “consented” to them accessing the camera system,98 his actions in calling

Mr. Wheeler to send technicians to assist the police are sufficient to establish by a

preponderance of the evidence that he at the very least implicitly consented to the

seizure.99 Clearly, the technicians operated on directions from Mr. Baul to get the

footage to the police.100 And there is nothing in the record that would invalidate

either his authority or his aid and consent in allowing its collection. 101

      E. WHILE LIKELY UNNECESSARY, THE WARRANT ALLOWING ACCESS TO
         THE HARD DRIVE’S CONTENTS WAS NONETHELESS VALID.

          A valid search warrant must be particular, specifically identifying “the place

to be searched, and the persons or things to be seized.”102                The particularity

requirement prevents the issuance of general warrants that may be overly intrusive

and not narrowly tailored to their justifications.103 A supporting affidavit must “set

forth sufficient facts to warrant a reasonable man in concluding that a crime has been

committed and that the property sought to be seized would be found in a particular



98
      Id. at 29.
99
    Flonnory v. State, 109 A.3d 1060, 1063 (Del. 2015) (“consent may be express or implied, but
this waiver of Fourth Amendment rights need not be knowing and intelligent.”) (quoting Cooke,
977 A.2d at 855).
100
      See Hr’g Tr. at 45-46, 50-51, 139.
101
      See Cooke, 977 A.2d at 855.
102
      Wheeler, 135 A.3d at 295-96.
103
      Id. at 299.

                                             -24-
place.”104 To establish probable cause, “a nexus [must appear] between the items . .

. sought and the place to be searched.”105

          Here, the first eight paragraphs of the affidavit of probable cause sufficiently

detail the surrounding events of the Market Street Grill shooting such that a

reasonable person would conclude that a crime had been committed and that relevant

evidence would be found on the drive collected.

          The affidavit describes the life-threatening injuries sustained by the two

victims and their subsequent emergent surgeries, and what actions the police took

during their initial response to and on-scene investigation of the restaurant

shooting.106 It details the officers’ discovery of the surveillance system that has

“various remote cameras positioned throughout the restaurant that record and store

data.”107

          Further described is what the officers observed on the surveillance system’s

recorded playback of the incident and that that previous viewing was done with the

help of the technicians who installed the surveillance system.108 The detectives were

informed that the drive contained “approx. 1 month of video storage.”109 After

104
      Blount v. State, 511 A.2d 1030, 1032-33 (Del. 1986) (citation omitted).
105
      Hooks v. State, 416 A.2d 189, 203 (Del. 1980) (citations omitted).
106
      Search Warrant ¶¶ 1-8.
107
      Id. ¶ 3.
108
      Id. ¶¶ 4-6.
109
      Id. ¶ 9.

                                                -25-
observing the recording, the surveillance system technicians “attempted to copy just

the timeframe of the incident itself to a Delaware State Police external hard drive.”110

It was later discovered that transfer failed. In turn, the drive that was collected out

of an abundance of caution111 needed to be accessed.112

          The authoring detective, after citing the foregoing in the supporting affidavit

and search warrant application, requested: “All video surveillance data from all

available camera views stored on the WD Purple video surveillance hard drive.”113

While Mr. Holmes suggests that there should have been either some temporal or

content limitations placed, his cramped view and citation to cases with far different

factual circumstances are unavailing.

          First, unlike a smart phone, computer or other like device, the hard drive here

had only one form of data or information—recorded video images of the happenings

at the Market Street Grill. Second, Mr. Holmes offers no evidence that his time-

partitioned examination of that data was technically feasible—i.e. that when


110
      Id. ¶ 8.
111
      Hr’g Tr. at 129-32, 139.
112
    From the warrant’s averments (and even the expanded record now before the Court), it is
reasonable to infer that the collected drive contains no other data or information but the silent video
images recorded from the restaurant’s cameras. So it is likely the detectives didn’t need a search
warrant to again access the footage that had already been seen. Yet, as a prophylactic, the hi-tech
crime unit applied for a judicial authorization warrant before again viewing and extracting the
footage. That unit’s detectives routinely apply for search warrants before taking such action. See
Bradley v. State, 51 A.3d 423, 436 (Del. 2012). But their caution in obtaining the search warrant
does not mean the previously discussed warrant exceptions were not present or met.
113
      Search Warrant at 1.

                                                -26-
exploring the drive itself one would be forensically capable of honing in on just the

shooting footage. Third, Mr. Holmes—who in one breath unconvincingly argues

the police didn’t really need to collect the surveillance footage at all—ignores the

investigative value of examining the entire 30 days of footage to determine if the

shooter had for instance cased the scene before the shooting. Last, Mr. Holmes’s

implicit suggestion that one seeking or authorizing the warrant should expect that

the police must stop viewing it as soon as the shooter leaves the restaurant, ignores

the obvious investigative value of putting together the immediate aftermath also.114

            Put plainly, sufficient nexus exists between the Market Street Grill shooting

on July 17, 2019, and the recorded contents of the entire hard drive. It is manifest

from the four corners of the affidavit that “all video evidence stored on the cameras”

was written with knowledge that any such evidence only included one-month’s

worth of recorded restaurant video. The warrant and supporting affidavit requested

“all video surveillance data from all available camera views”115 to be “used or

intended to be used for [the investigation of]: Assault 1st Degree: DE 11/0613 . . .

.”116 The affiant also explained that a search of the hard drive “may be valuable in

the discovery of evidence pertinent to the planning of this shooting by the suspect or



114
      Hr’g Tr. at 129-32, 139.
115
      Search Warrant at 1.
116
      Id.

                                             -27-
any associated accomplices.”117 This is hardly an overreach or a broad “general

warrant” allowing the police snatch up more than evidence necessary for the

shooting investigation.

          That search warrant allowing extraction of the footage—that, again, had

already been validly watched and collected by the police at the crime scene—

satisfied the particularity requirements.

                                    V. CONCLUSION

          The dynamics of the initial investigation of the shooting of Brandon Holmes

at the Market Street Grill allowed for the police to access, view, and collect the

restaurant’s surveillance footage of what occurred in its public dining area. To put

it in constitutional terms, each step was permitted under one, the other, or each of

the plain view, exigent circumstances, or consent doctrines.

          The search warrant, if necessary, to later access that footage on the

surveillance system’s digital drive:               met the constitutional particularity

requirements; does not fail for lack of temporal limitations; and was supported by

sufficient probable cause.

          Accordingly, Mr. Holmes’s Motion to Suppress must be DENIED.

          IT IS SO ORDERED.

                                                   __________________________
                                                   Paul R. Wallace, Judge
117
      Id. ¶ 9.

                                            -28-